Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 03/15/2021. In virtue of this communication, claims 1-20 filed on 03/15/2021 are currently pending in the instant application.             
                                             
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 03/15/2021 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 03/15/2021 have been reviewed by Examiner and they are acceptable.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 8, limitation “A computer program product for identifying a last person of a queue, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising:” the claimed invention must be to one of the four statutory categories. it is unclear to which category the claim belongs to, A computer program product or A method? Is the claim depended of the method claim 1?The metes and bounds of the claim is not clear. Please clarify.
The remaining dependent claims have been analyzed and are rejected for failing to cure the deficiencies noted above.
Regarding Claim 15,  limitation “A computer system for identifying a last person of a queue, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising” the claimed invention must be to one of the four statutory categories. it is unclear to which category the claim belongs to ,A computer system or A method? Is the claim dependent of the method claim 1? The metes and bounds of the claim is not clear. Please clarify.
The remaining dependent claims have been analyzed and are rejected for failing to cure the deficiencies noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2021/0400433,) in view of Gyger et al. (EP 3044760 B1.)

As per claim 1, Igarashi discloses “a computer-implemented method for identifying a last person of a queue,” (Igarashi, ¶[0025], discloses Fig. 1 shows a configuration example of a queue management system 1. ¶[0039], discloses the management device has a queue detection unit, ¶ [0071], discloses the queue detection unit detects the last person forming the queue.)
	“ the method comprising: receiving an image of the queue, the image including a plurality of individuals comprising the queue;” (Igarashi, ¶[0045], discloses the queue formation element detection device 100 is an imaging device and the detection information is a captured image will be taken as an example. The captured image may be a moving image or a still image captured at predetermined time intervals. ¶ [0046], discloses the queue detection unit 621 performs image analysis on the captured image acquired from the queue formation element detection device 100 to detect a person. Next, among the detected people.)

“identifying the last person of the queue of the individuals comprising the queue;” (Igarashi, ¶[0071], the users PS forming a queue, the first person is shown as the user PS-ST, and the last person is shown as the user PS-ED. discloses, furthermore, ¶[0099] discloses the queue detection unit 621 specifies the last user PS among the users PS forming the queue by detecting the queue at the present time. Next, the queue detection unit 621 specifies the position of the specified last user PS. The position of the last user PS can be specified.)
“and generating instructions to join the queue based on the identified last person of the queue, the instructions being a modified image indicating the last person of the queue in the image.” (Igarashi, ¶[0075], discloses the guidance image DS of the figure, the purpose of the corresponding queue is shown and the waiting time is shown. The waiting time may be calculated by the guidance display control unit 623 based on the number of users PS forming the queue detected by the queue detection unit 621 and the waiting time per person in the queue.)
	Igarashi does not explicitly disclose the following which would have been obvious in view of Gyger from similar field of endeavor “determining positions and facing directions of the individuals comprising the queue; identifying the last person of the queue based on a vector field analysis according to the positions and the facing directions” (Gyger, page 6, lines 11-20 discloses determining the direction vector and position of the object, using the information to identify the spatial extent of the free queue, i.e. the last person in the queue. Page 5, lines 34-35 discloses the object could be people or animals.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Gyger technique of calculating the end of queue into Igarashi technique to provide the known and expected uses and benefits of Gyger technique over queue analysis of Igarashi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Gyger to Igarashi in order to satisfy the need for analyzing and recognizing the queues that are forming to be able to analyze the time of the people who belong to this queue. (Refer to Gyger page 2 last paragraph.)

Claims 8 and 15 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Igarashi and Gyger references, presented in rejection of claim 1, apply to these claims.  

	As per claim 2, in view of claim 1, Igarashi as modified by Gyger discloses “wherein determining the positions and the facing directions is based on detecting each of the individuals, the queue in which each of the individuals is a part, and a three-dimensional pose estimation.” (Gyger, page 4, pages 37-38 discloses the term “position” used here always relates to a certain area of physical space, a spatial area in the three-dimensional analysis of a queue. Gyger, page 6, lines 11-20 discloses determining the direction vector and position of the object, using the information to identify the spatial extent of the free queue, i.e. the last person in the queue. Page 5, lines 34-35 discloses the object could be people or animals.)
Claims 9 and 16 have been analyzed and are rejected for the reasons indicated in claim 2 above.
	As per claim 3, in view of claim 1, Igarashi as modified by Gyger discloses “wherein the vector field analysis is based on a vector field utilizing a function that takes a three-dimensional position and returns a three- dimensional direction indicative of a head of the queue.” (Gyger, page 4, pages 37-38 discloses the term “position” used here always relates to a certain area of physical space, a spatial area in the three-dimensional analysis of a queue. Gyger, page 6, lines 11-20 discloses determining the direction vector and position of the object, using the information to identify the spatial extent of the free queue, i.e. the last person in the queue. Page 5, lines 34-35 discloses the object could be people or animals)
Claims 10 and 17 have been analyzed and are rejected for the reasons indicated in claim 3 above.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2021/0400433,) in view of Gyger et al. (EP 3044760 B1,) further in view of Uchiumi (JP 2020086772 A.)

As per claim 6, in view of claim 1, Igarashi as modified by Gyger does not explicitly disclose the following which would have been obvious in view of Uchiumi from similar field of endeavor “wherein the vector field analysis includes filtering the facing directions to find straight lines of the facing directions pointing toward a head of the queue.” (Examiner notes the limitation would be interpreted as identifying the queue based on people facing direction. Uchiumi, page 4, lines 11-14 discloses the queue determination unit 22 may recognize the number of people and specify whether the direction in which the person is walking is toward the automatic ticket gate or away from the automatic ticket gate. For example, the matrix determination unit 22 may specify the direction in which the person is walking by specifying the direction in which the person's face is facing. Specifically, when the person's face faces the automatic ticket gate, the line determination unit 22 determines that the person's face faces the automatic ticket gate, and the person's face faces in a direction different from that of the automatic ticket gate.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Uchiumi technique into Igarashi as modified by Gyger technique to provide the known and expected uses and benefits of Uchiumi technique over queue analysis of Igarashi as modified by Gyger. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Uchiumi into Igarashi as modified by Gyger the combination would be a simple substitution of one known element for another to obtain predictable results.

Claims 13 and 20 have been analyzed and are rejected for the reasons indicated in claim 6 above. Additionally, the rationale and motivation to combine the Igarashi, Gyger, and Uchiumi references, presented in rejection of claim 6, apply to these claims.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2021/0400433,) in view of Gyger et al. (EP 3044760 B1,) Fathi et al. (US 2014/0270707)

As per claim 7, in view of claim 1, Igarashi as modified by Gyger does not explicitly disclose the following which would have been obvious in view of Fathi from similar field of endeavor “wherein the image is captured with a first-person perspective.” (Fathi, ¶[0008], discloses the use of first person perceptive images in analyzing social interactions)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Fathi technique of using first person perspective image into Igarashi as modified by Gyger technique to provide the known and expected uses and benefits of Fathi technique over queue analysis of Igarashi as modified by Gyger. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Fathi into Igarashi as modified by Gyger to provide the benefits of showing to the interesting or memorable events as experienced or viewed by individual users.

Claims 13 and 20 have been analyzed and are rejected for the reasons indicated in claim 6 above. Additionally, the rationale and motivation to combine the Igarashi, Gyger, and Gyger references, presented in rejection of claim 6, apply to these claims.  


Allowable Subject Matter

  	Claims 4-5,11-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 4-5,11-12, and 18-19.
					
					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661